Citation Nr: 0516118	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-13 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the cervical spine with intervertebral 
disc syndrome.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran retired in May 1974 after more than 25 years of 
active service.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.   

The RO originally service connected the veteran's cervical 
disorder in February 1975 at 10 percent disabling.  The RO 
continued this evaluation in rating decisions dated in June 
1981, August 1992, and December 2001.  Following a December 
2003 Board remand, and subsequent VA examination, the RO 
increased the veteran's disability evaluation to 20 percent 
in a March 2005 rating decision.  In this decision, the Board 
will address the veteran's entitlement to an evaluation in 
excess 20 percent.  


FINDING OF FACT

A June 2004 VA medical examination found the veteran's 
cervical spine with degenerative joint disease, degenerative 
disc disease, decreased range of motion, and paraspinous 
muscle spasm.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's cervical spine disorder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5290, 5293 (2003), as amended by 67 Fed. Reg. 54345-54349 
(August 22, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an evaluation in excess of 20 percent 
for his service-connected cervical spine disorder.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of rating decisions 
issued in December 2001 and March 2005, a Statement of the 
Case issued in May 2002, Supplemental Statements of the Case 
issued in January 2003 and March 2005, and letters from the 
RO dated in October 2001 and April 2004.  

In the rating decisions, the veteran was informed of the 
bases of the RO's decisions and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and Supplemental Statements of the Case, the RO notified the 
veteran of all regulations pertinent to his claim, informed 
him of the RO's reasoning, and provided him with additional 
opportunity to present evidence and argument.  In addition, 
the RO advised the veteran in its October 2001 and April 2004 
letters of the respective duties of the VA and of the veteran 
in obtaining that evidence.  And the October 2001 letter was 
provided to the veteran before the RO denied his claim in 
December 2001.  Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (holding that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits).  
Therefore, the Board finds that the rating decisions, the 
Statement of the Case, the Supplemental Statements of the 
Case, and the notification letters provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal.  The 
veteran was also afforded two VA compensation examinations, 
in October 2001 and June 2004, which appear adequate for 
rating purposes.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Discussion

The veteran claims entitlement to a disability evaluation in 
excess of 20 percent for his service-connected cervical spine 
disorder.  For the reasons set forth below, the Board agrees 
and finds that the evidence supports a 40 percent evaluation.  

A.  Legal Criteria

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the veteran's medical history 
with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2004).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2004); see DeLuca, 8 Vet. App. at 205-06.

Regarding the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2004).

Regulatory changes have amended the rating criteria for 
evaluating spine disabilities during the pendency of this 
claim.  The first regulatory change affected only the rating 
criteria for intervertebral disc syndrome.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002).  This amendment was effective 
September 23, 2002.  Id.  The regulations regarding diseases 
and injuries to the spine, to include intervertebral disc 
syndrome, were again revised effective September 26, 2003.  
68 Fed. Reg. 51454-51458 (Aug. 27, 2003), 69 Fed. Reg. 32449-
32450 (June 10, 2004).

More specifically, relevant criteria in effect prior to 
September 2003 for evaluating cervical spine impairment 
provided for a 30 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent rating for slight limitation of 
motion.  Diagnostic Code 5290 (2003).  Other relevant 
criteria addressed impairment due to intervertebral disc 
syndrome.  Under the rating criteria effective prior to 
September 2002, a 20 percent rating was assigned for moderate 
intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  A 40 percent 
rating was assigned for severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  Id.  Since 
this rating code contemplates limitation of motion, a 
separate rating is not warranted.  VAOPGCPREC 36-97 (Dec. 
1997).

The first change in rating criteria for spine disorders only 
addressed intervertebral disc syndrome.  The was effective in 
September 2002, and provided that this disability was to be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities whichever method resulted in the higher 
evaluation.  

When rated based on incapacitating episodes, a 20 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic" orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Effective September 2003, VA promulgated a general rating 
formula for evaluating spine disabilities, the General Rating 
Formula for Diseases and Injuries of the Spine, and re-
numbered the pertinent Diagnostic Codes.  Under this scheme, 
the disabilities set out under diagnostic codes 5235 to 5243, 
unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, are rated on a scale from 10 percent to 100 
percent, and contemplate the presence or absence of symptoms 
such as pain (whether or not it radiates) stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  

As to the pertinent criteria for evaluating cervical spine 
impairment, a 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  Unfavorable ankylosis of the 
entire cervical spine is assigned a 40 percent rating.  A 30 
percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  With forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, a 20 percent rating is assigned.  

Note (2) of the revised rating formula provides that for VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 
degrees. The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  

Under Diagnostic Code 5243, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under Sec. 4.25.

B.  Background

During the pendency of his claim, the veteran has contended 
that he experiences neck stiffness, pain, decreased range of 
motion, and painful ambulating.  

The veteran underwent VA medical examination in October 2001 
and June 2004.  He also attended several physical therapy 
sessions in 2002, which are reflected in a private medical 
report dated in June 2002.  

The October 2001 VA examiner found flexion to 48 degrees, 
extension to 30 degrees, bending to the right was 12 degrees 
and to the left 8 degrees, with complaints of pain.  The 
examiner further found rotation of the right at 34 degrees 
and to the left at 20 degrees, again with complaints of pain.  
The examiner found that no crepitus was audible in the 
veteran's neck and that his spinal alignment was normal.  X-
ray evidence found narrowing of the disc spaces at 3-4, 5-6, 
and 6 and 7 with hypertrophic spurring seen anteriorly and 
posteriorly, causing encroachment on the neural foramina at 
the lower level, particularly C6 and 7, and C5 and 6 
bilaterally.  The examiner found the veteran with diffuse 
degenerative disc disease.  

The June 2002 physical therapy report notes the veteran's 
cervical flexion improved from 25 to 56 degrees, extension 
improved from 25 to 41 degrees, right lateral flexion 
remained at 29 degrees, left lateral flexion remained at 17 
degrees, right cervical rotation improved from 37 to 45 
degrees, left from 25 to 45 degrees.  Cervical flexors 
improved in strength from 4 to 5, extensor remained at 5, 
right lateral flexors remained at 5, left lateral flexor 
remained at 5, right cervical rotators improved from 4+ to 5, 
left rotators improved from 5- to 5.  Upper extremities 
remained at grade 5/5.  As for changes in functional ability, 
the veteran's therapist noted no rotoscoliosis in the 
cervical spine.  As for pain levels, the therapist noted that 
best pain levels remained at 0 while worst pain levels 
improved from 8 to 5, and resting pain level remained at 2.  
As noted in the VA examination reports, this therapist noted 
the veteran's reported sleep difficulties.  

The June 2004 VA examiner found the veteran with forward 
flexion of 32 degrees, extension to 28 degrees with 
complaints of pain, left lateral flexion to 20 degrees with 
complaints of pain, right lateral flexion to 18 degrees with 
complaints of pain, left lateral rotation to 38 degrees, and 
right lateral rotation to 42 degrees.  The examiner also 
noted a left posterior paraspinous muscle spasm with 
tenderness to palpation.  This examiner stated that x-ray 
evidence showed no significant change in the cervical spine 
since the October 2001 x-rays.  In closing, the examiner 
found evidence of degenerative disc disease in the cervical 
spine, along with evidence of degenerative joint disease, and 
paraspinous muscle spasm.  

C.  Analysis

The evidence of record shows that the veteran has moderate 
limitation of motion of the cervical spine.  Each examination 
report of record reveals painful limitation in forward 
flexion, extension, lateral flexion, and rotation.  
Accordingly, a 20 percent evaluation would be warranted under 
the prior version of DC 5290.    

But the Board finds an even higher rating warranted under the 
prior version of DC 5293, based on symptoms associated with 
the veteran's intervertebral disc syndrome.  In addition to 
evidence of limitation of motion, the most recent VA examiner 
found the veteran with a "notable" tender paraspinous 
muscle spasm associated with loss of lordosis.  As this 
recurring symptom approximates severe intervertebral disc 
syndrome under the prior version of DC 5293, a 40 percent 
disability rating is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

As to the revised criteria for cervical spine disorders:  the 
Board finds that application of this criteria would be of no 
benefit to the veteran.  First, there is no evidence of 
record that the veteran experiences incapacitating episodes 
as a result of his cervical spine disorder.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  Second, rating the separate 
orthopedic and neurological manifestations associated with 
the veteran's disorder justifies only a 20 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  
Based on the veteran's moderate limitation of motion, only a 
20 percent rating is warranted under DC 5290 for chronic 
orthopedic manifestations.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); and neurologic manifestations here would 
warrant no independent disability evaluation.  Combined, only 
a 20 percent rating would be warranted for orthopedic and 
neurological manifestations.  See 38 C.F.R. § 4.25, Table I - 
Combined Ratings Table; 38 C.F.R.  § 4.124a, DCs 8520, 8521, 
8522, 8524, 8525, 8526 (2004).  Third, based on the veteran's 
loss of lordosis associated with his neck muscle spasm, only 
a 20 percent rating is warranted under the General Rating for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a 
(2004).  

The Board has considered whether the veteran is entitled to a 
higher evaluation under other related codes.  However, absent 
evidence that the veteran is suffering from residuals of 
fractured vertebra with cord involvement, as contemplated by 
DC 5285, or complete bony fixation (ankylosis) of the spine, 
as contemplated by DC 5286, there are no applicable codes 
which potentially provide for a rating in excess of the 40 
percent.       

In conclusion, the Board finds that a 40 percent evaluation 
is warranted for the veteran's service-connected cervical 
spine disorder.  There is no legal basis to assign an 
evaluation in excess of 40 percent for this disability based 
on the facts in this case.

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  In 
this case, there is no evidence that the veteran's cervical 
spine disability has markedly interfered with his employment 
or required frequent periods of hospitalization.  

The Board notes, moreover, that any impairment in the 
veteran's ability to work is already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Thus, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 40 percent evaluation for the veteran's 
cervical spine disorder is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


